

Exhibit 10.41.2




AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 2 to EMPLOYMENT AGREEMENT (“Amendment No. 2”), is entered
into as of May 10, 2019 (the “Effective Date”), by and between Third Point
Reinsurance (USA) Ltd., a Bermuda company (the “Company”), and David Govrin (the
“Executive”).


WHEREAS, the Company and the Executive previously entered into a certain
Employment Agreement dated as of March 22, 2017 and an Amendment No.1 to
Employment Agreement, dated as of April 1, 2019 (the initial Employment
Agreement and Amendment thereto, collectively, the “Employment Agreement”); and


WHEREAS, the Company desires to further amend the Executive’s title and enlist
the services and employment of the Executive on behalf of the Company as its
President, and the Executive is willing to render such services on the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.    Section 2, Extent of Employment, sub-section (a), Duties, of the
Employment Agreement shall be amended to read in its entirety as follows:


“(a) Duties. During the Employment Term and, from and after the Effective Date,
the Executive shall serve as President of the Company and shall continue to
serve as the Head of Business Development of Third Point Reinsurance Ltd., in
each capacity reporting to the Chief Executive Officer of Third Point
Reinsurance Ltd. In each function, the Executive shall perform such duties,
services, and responsibilities on behalf of the Company and Third Point
Reinsurance Ltd., respectively, consistent with such position as may be
reasonably assigned to the Executive from time to time.”


2.    Section 3, Compensation and Benefits, sub-section (a), Base Salary, of the
Employment Agreement shall be amended to read in its entirety as follows:


“(a) Base Salary. During the Employment Term, and from and after the Effective
Date, in full consideration of the performance by the Executive of the
Executive's obligations hereunder (including any services as an officer,
director, employee, or member of any committee of any affiliate of the Company,
or otherwise on behalf of the Company), the Executive shall receive from the
Company a base salary (the “Base Salary”) at an annual rate of $550,000 per
year, payable in accordance with the normal payroll practices of the Company
then in effect.”


3.    The parties hereto agree that except as specifically set forth in this
Amendment No. 2, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.





--------------------------------------------------------------------------------



Exhibit 10.41.2


IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed
and the Executive has hereunto set his hand in each case effective as of the day
and year first above written.
THIRD POINT REINSURANCE (USA) LTD.
 
 
By:
/s/ Daniel V. Malloy
Name:
Daniel V. Malloy
Title:
Chief Executive Officer, Third Point Reinsurance Ltd.
 
 
By:
/s/ Janice R. Weidenborner
Name:
Janice R. Weidenborner
Title:
EVP & Group General Counsel
 
 
EXECUTIVE
/s/ David Govrin
David Govrin
 
 






